Mr. Justice Wolf
delivered tlie opinion of the court.
This is an appeal from an order made after judgment. José Alonso González was sued in reivindication and judgment was rendered in his favor by the District Court of San Juan on September 14, 1908. On December 19, 1910, the appellant made a motion to the court wherein he prayed that the judgment be carried into execution and the inscription on the registry in favor of the appellees be ordered canceled. The court denied the motion on the ground that such cancellation was not ordered by the judgment.
The judgment is general in its form and merely finds against the plaintiff. There is nothing to show the grounds on which the court arrived at its conclusion. The appellants, alleging to be the Succession of José Alonso González, assert that the defense of the suit was founded on the prior inscription of José Alonso González, but the court might have reached its determination on any other grounds, such as lack of proof. There might have been some reason why the inscription should not be canceled. Without entering into a consideration of the rights of appellees that might have arisen after a lapse of two years from the judgment, or whether it was necessary for the original defendant to have filed a counterclaim or petition in the suit, we think the appellees were clearly interested and adverse parties. Being such adverse parties they were entitled to a notice of this appeal, for the proceeding cannot be regarded as a mere ex parte one. No such notice appears to have been given and the appeal must be dismissed. The appeal would also have to be dismissed because the appellants were never formally made parties in the court below.

Affirmed.

Chief Justice Hernández and Justices MacLeary, and del Toro concurred.
*412Mr. Justice Aldrey did not take part in the decision of. this case.